             Case 19-13686                   Doc         Filed 03/16/20                 Entered 03/16/20 15:04:11                           Desc Main
                                                             Document                   Page 1 of 6

Fill in this information to identify the case:

Debtor 1
                           Frederick Burton

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              19-13686



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                    12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           DEUTSCHE BANK NATIONAL TRUST COMPANY, as                                  Court claim no. (if known):           10
                                 Trustee for HOME EQUITY MORTGAGE LOAN
                                 ASSET-BACKED TRUST Series INABS 2007-A, HOME
                                 EQUITY MORTGAGE LOAN ASSET-BACKED
                                 CERTIFICATES Series INABS 2007-A

     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                      8410                                              Must be at least 21 days after             05/01/2020
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                            $2,708.88
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:                                                         New escrow payment:


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate            2.000                       %                  New interest rate:         3.750                       %

               Current principal and interest payment:          $1,107.58                      New principal and interest payment:          $1,430.71


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $
Official Form 410S1                                                 Notice of Mortgage Payment Change                                                               page 1
            Case 19-13686                 Doc         Filed 03/16/20                Entered 03/16/20 15:04:11                 Desc Main
                                                          Document                  Page 2 of 6

Debtor 1            Frederick Burton                                                           Case number (if known)   19-13686
                    First Name       Middle Name           Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Karl Meyer                                                                                Date        3/16/2020
    Signature



Print                    Karl Meyer                                                                   Title      Attorney for Creditor
                         First Name         Middle Name                Last Name



Company                  Codilis & Associates, P.C.


Address                  15W030 North Frontage Road, Suite 100
                         Number        Street

                         Burr Ridge                   IL                    60527
                         City                               State           ZIP Code



Contact phone            (630) 794-5300                                                               Email      ND-Four@il.cslegal.com

                                                                                                                                          File #14-17-15571




Official Form 410S1                                                 Notice of Mortgage Payment Change                                         page 2
    Case 19-13686           Doc       Filed 03/16/20   Entered 03/16/20 15:04:11   Desc Main
                                          Document     Page 3 of 6

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
March 16, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on March 16, 2020.

Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by
electronic notice through ECF
Frederick Burton , Debtor(s), 823 S. Lombard Ave., Oak Park, IL 60304
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Karl Meyer


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-17-15571

NOTE: This law firm is a debt collector.
                           REPRESENTATION OF PRINTED DOCUMENT
  Case 19-13686   Doc      Filed 03/16/20    Entered 03/16/20 15:04:11   Desc Main
                               Document      Page 4 of 6

                            PERSONAL INFORMATION REDACTED




FREDERICK BURTON
REBECCA MCCULLOCH-BURTON
823 S LOMBARD AVE
OAK PARK IL 60304-1609




                                    INTERNET REPRINT
                                                 REPRESENTATION OF PRINTED DOCUMENT
                Case 19-13686           Doc       Filed 03/16/20        Entered 03/16/20 15:04:11              Desc Main
                                                      Document          Page 5 of 6


PHH Mortgage Services | 1 Mortgage Way | Mt. Laurel, NJ 08054 | Tel: 1-877-744-2506 | Fax: 1-856-917-8300
February 21, 2020                                                                                       Account Number:


         FREDERICK BURTON                                                                                           Property Address:
         REBECCA MCCULLOCH-BURTON                                                                                 823 S LOMBARD AVE
         823 S LOMBARD AVE                                                                                         OAK PARK, IL 60304
         OAK PARK, IL 60304 1609




                             INTEREST RATE AND MONTHLY PAYMENT CHANGES
Dear Customer(s),
Important Notice: Per the Modification Agreement on the above-referenced account, the interest rate will be adjusted to 3.75000%
on 4/1/2020. The monthly payment will adjust to $2,708.88, beginning with the payment due on 5/1/2020.

If you have any questions, please contact us at the phone number referenced above.

Additional assistance is also available by calling HUD-approved housing counselors at the Homeowners HOPE™ Hotline at
888.995.HOPE and asking for MHA Help. The Hotline can help with questions about this notice and offers access to free HUD-
approved counselling services in English or Spanish (other languages are available on request).

                                                      RATE CHANGE DETAILS
Initial Fixed Rate: Per the Modification Agreement, the initial interest rate remained the same (fixed) for a period of time defined in
the modification agreement and now changes according to the table included in this Notice.

Annual Rate Cap Increase: Beginning on the first rate change date, as outlined in the table below, the interest rate will increase as
indicated each year by up to 1%, to a maximum amount of 3.75000% called the rate "cap.” This rate cap,* set when the mortgage
account was modified, guarantees that the rate will never exceed the cap. Once the rate reaches the cap, it will remain the same
until the mortgage ends. After reaching the interest rate cap, your interest rate will remain fixed for the life of the loan.

*The rate cap equals the Freddie Mac Primary Mortgage Market Survey® rate for 30-year fixed rate conforming mortgages at the
time the modification was prepared.

                                              SUMMARY OF ACCOUNT CHANGES
As of 4/1/2020, the mortgage interest rate will change to 3.75000% . Starting with the 5/1/2020 payment, the total monthly amount
due will be $2,708.88. This amount includes principal, interest and any escrow payments** (where applicable). As a convenience,
we have included a table of scheduled interest rate changes for each year until the rate reaches the rate cap.




                                                   www.MortgageQuestions.com
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
 However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
 informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
 collect a debt from you personally. As may be required by state law, you are hereby notified that a negative credit report reflecting
 on an accountholder’s credit record may be submitted to a credit reporting agency if credit obligation terms are not fulfilled.
                                                               Page 1
                                                             INTERNET REPRINT
                                                 REPRESENTATION OF PRINTED DOCUMENT
                Case 19-13686           Doc      Filed 03/16/20         Entered 03/16/20 15:04:11              Desc Main
                                                     Document           Page 6 of 6


PHH Mortgage Services | 1 Mortgage Way | Mt. Laurel, NJ 08054 | Tel: 1-877-744-2506 | Fax: 1-856-917-8300

                                   INTEREST RATE AND PAYMENT CHANGE SCHEDULE

                                                       Monthly
                           Date Interest Rate                             Monthly Escrow           Total Monthly        Date Payment
       Interest Rate                             Principal & Interest
                               Effective                                Payment Amount **           Payment **            Effective
                                                  Payment Amount
        3.75000%               4/1/2020               $1,430.71               $1,278.17               $2,708.88            5/1/2020

**Escrow payments (if applicable) may adjust periodically in accordance with applicable law and due to changes in property taxes,
insurance premiums or other escrowed expense, causing the monthly payment amount to change accordingly. The escrow payment
amounts shown are based on current data and represent a reasonable estimate of expenditures for future escrow obligations.
The monthly mortgage statement will also show the changes to the interest rate and monthly payment amounts.



Sincerely,

Mortgage Service Center




                                                   www.MortgageQuestions.com
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
 However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for
 informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
 collect a debt from you personally. As may be required by state law, you are hereby notified that a negative credit report reflecting
 on an accountholder’s credit record may be submitted to a credit reporting agency if credit obligation terms are not fulfilled.
                                                               Page 2
                                                             INTERNET REPRINT
